The circuit court sustained a demurrer to the bill of complaint January 27, 1936. The respondent took an appeal on July 26, 1936, from "that certain decree sustaining demurrer to the bill of complaint." The appeal having been taken more than 30 days after the decree sustaining the demurrer, the same must be dismissed mero motu as this court is without jurisdiction. Section 6079 of the Code of 1923. City of Troy v. Murphree,214 Ala. 118, 107 So. 83.
True, said section provides that nothing therein shall prevent an assignment of error on such decrees on appeals taken "on the final determination of the cause, if no appeal is taken under this section." But the appeal here is not taken from the final decree, but from the one sustaining the demurrer to the bill, and is therefore governed by the 30 days' limitation.
Appeal dismissed.
THOMAS, BROWN, and KNIGHT, JJ., concur.